DETAILED ACTION
The requirement is still deemed proper and is therefore made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 2, claims 6 – 10 and 16 – 19 in the reply filed on 08/27/2021 is acknowledged.  The traversal is on the ground(s) that the restriction is improper. When the restriction requirement was mailed, the claims 1—15 lacked unity of invention because even though the inventions of these groups required the technical feature of a carriage comprising a plurality of energy sources and a reflective barrier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of RUSNAK US Patent No. 2,610,285. RUSNAK discloses a carriage (Figure 1) comprising a plurality of energy sources (13) and a reflective barrier (10; 2:28—53). This is not in dispute because Applicant does not argue that the then claimed technical feature is not special. Instead, Applicant amended the claims and now argues that, in view of the proposed amendments, the newly amended claims possess a special technical features. This is not persuasive because it fails to address the restriction requirement mailed on 06/29/2021. 
The Examiner wishes to assure the Applicant that if claim 6 because allowable and one of the other independent claims requires all the limitations of an allowable claim, the restriction will be reconsidered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6–7, 10 and 16–19 are rejected under 35 U.S.C. 103 as being unpatentable over KRITCHMAN PG Publication No. 20060054039 in view of BEASLEY FR 2259699 (of record) (reference being made to the attached machine translation).
As to claim 6, the Examiner wishes to clarify that the recitation of "having a first portion and a second portion, the first portion of the build material deposited with a three dimensional printing agent, and the second portion of the build material being free of the 3D printing agent" is an intended use limitation. If the prior art structure is capable of performing the intended use, i.e., receiving a build material having a first portion and a second portion, the first portion of the build material deposited with a three dimensional printing agent, and the second portion of the build material being free of the 3D printing agent, then it meets the claim.
KRITCHMAN discloses 

    PNG
    media_image1.png
    822
    569
    media_image1.png
    Greyscale

a build area to receive a build material (Figure 1, 170), having a first portion and a second portion, the first portion of the build material deposited with a three dimensional printing agent, and the second portion of the build material being free of the 3D printing agent (¶74);
	a carriage (145) comprising a plurality of energy sources (Figure 1, 159) to direct energy toward the build area (Figure 1, ¶74).
	However, KRITCHMAN fails to dislcose a reflective barrier positioned between the plurality of energy sources to receive reflected energy from the second portion of the build material and direct the reflected energy to the first portion of the build material. 
	BEASLEY teaches a printing system having 

    PNG
    media_image2.png
    336
    471
    media_image2.png
    Greyscale

	a plurality of energy sources (Figures 3–4, 22; Lines 90–100) and reflective barriers (24; at 94)  positioned between the plurality of energy sources (see above).  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of BEASLEY into the generic disclosure of KRITCHMAN for the benefit of uniformly providing ultraviolet energy to dry/cure the ink (as taught by BEASLEY at 95-100). 
	The incorporation of the BEASLEY's structure in Figure 4 into KRITCHMAN's 159 will arrive at a structure similar to Applicant's Figure 2:

[AltContent: textbox (Applicant's Figure 2)][AltContent: textbox (Structure incorporate from BEASLEY's Figure 4)]
    PNG
    media_image3.png
    395
    261
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    47
    76
    media_image4.png
    Greyscale


	As to claim 7, KRITCHMAN and BEASLEY make obvious the system of claim 6.
KRITCHMAN further discloses wherein the carriage comprises an enclosure that encases the plurality of energy sources and the reflective barrier (See Figure 1's 145 and ¶74). 
	As to claim 10, KRITCHMAN and BEASLEY make obvious the system of claim 6.
KRITCHMAN fails to disclose wherein: the reflective barrier is positioned between a first energy source of the plurality of energy sources and a second energy source of the plurality of energy sources; the first energy source provides energy that is reflected by the second portion of the build material, and the reflective barrier directs the reflected energy to the first portion of the build material; and the second energy source provides energy to the first portion of the build material. 
BEASLEY further teaches the reflective barrier is positioned between a first energy source of the plurality of energy sources and a second energy source of the plurality of energy sources (Figure 4). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific techings of BEASLEY into the generic disclosure of KRITCHMAN for the benefit of uniformly providing ultraviolet energy to dry/cure the ink (as taught by BEASLEY at 95-100). 
The incorporation of the BEASLEY's structure in Figure 4 into KRITCHMAN's 159 will arrive at a structure similar to Applicant's Figure 2:

[AltContent: textbox (Applicant's Figure 2)][AltContent: textbox (Structure incorporate from BEASLEY's Figure 4)]
    PNG
    media_image3.png
    395
    261
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    47
    76
    media_image4.png
    Greyscale


Therefore, the incorporation of the BEASLEY's structure in Figure 4 into KRITCHMAN's 159 is considered to arrive at an arrangement where  the first energy source provides energy that is reflected by the second portion of the build material, and the reflective barrier directs the reflected energy to the first portion of the build material	the second energy source provides energy to the first portion of the build material.
	As to claim 16, KRITCHMAN and BEASLEY make obvious the system of claim 6.
KRITCHMAN further discloses wherein the carriage is moveable relative to the build area (see ¶74's discussion of positioner 155 moving 145). 
	As to claim 17, KRITCHMAN and BEASLEY make obvious the system of claim 6.
KRITCHMAN fails to disclose a first energy source of the plurality of energy sources is to raise a temperature of the build material to a first temperature, and a second energy source of the plurality of energy sources is to raise a temperature of the build material to a second temperature greater than the first temperature. 
BEASLEY teaches a plurality of energy sources (see reproduction of Figure 5 below and relevant disclosure at lines 126–142)

    PNG
    media_image5.png
    261
    515
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    256
    523
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the above arrangement of BEASLEY into the disclosure of KRITCHMAN for the benefit of reducing—though not completely removing—variation in irradiation intensity which may occur in the application of energy (as taught by BEASLEY at 130–138). 
The variations in temperature can never be fully reduced. Therefore, the above arrangement will arrive at a second energy source of the plurality of energy sources is to raise a temperature of the build material to a second temperature greater than the first temperature. 

As to claim 18, the recitation of " wherein the first energy source comprises a warming lamp, and the second energy source comprises a fusing lamp to fuse the build material" is an intended use limitation. If the prior art structure is capable of performing the intended use, i.e., a lamp capable warming and a lamp capable of fusing the build material, then it meets the claim—even if the two lamps are identical. 
KRITCHMAN and BEASLEY make obvious the system of claim 17.
KRITCHMAN fails to disclose wherein the first energy source comprises a warming lamp, and the second energy source comprises a fusing lamp to fuse the build material. 
BEASLEY teaches ultra violet lamps. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of BEASLEY into the generic disclosure of KRITCHMAN for the benefit of uniformly providing ultraviolet energy to dry/cure the ink (as taught by BEASLEY at 95-100).
The obvious combination above is considered to arrive at structure which is capable of warming and fusing the build material.
	As to claim 19, KRITCHMAN and BEASLEY make obvious the system of claim 6.
KRITCHMAN fails to disclose wherein the reflective barrier partially encases a first energy source of the plurality of energy sources, and the system further comprises: a second reflective barrier that partially encases a second energy source of the plurality of energy sources. 
BEASLEY further teaches wherein the reflective barrier partially encases a first energy source of the plurality of energy sources, and the system further comprises: a second reflective barrier that partially encases a second energy source of the plurality of energy sources (Figure 4).
 for the benefit of uniformly providing ultraviolet energy to dry/cure the ink (as taught by BEASLEY at 95-100).
Claims 8–9  are rejected under 35 U.S.C. 103 as being unpatentable over KRITCHMAN PG Publication No. 20060054039 in view of BEASLEY FR 2259699 (of record) (reference being made to the attached machine translation), as applied in the rejection of claim 7 above, and in further view of ESHED PG Publication No. 20070179656.
KRITCHMAN and BEASLEY remain as applied in the rejection of claim 7 above. 
	As to claim 8, KRITCHMAN and BEASLEY make obvious the system of claim 7. 
KRITCHMAN and BEASLEY fail to make obvious wherein the reflective barrier extends from the plurality of energy sources to a surface of the enclosure. 
ESHED teaches a reflective barrier (Figures 6A–6B, 134; ¶146) extending from an energy source (122) to a surface (128) of an enclosure (Figure 6A).

    PNG
    media_image7.png
    442
    608
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    367
    468
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specifc teachings of ESHED's structural paraboloic arrangment into the generic disclosure of modified KRITCHMAN for the benefit of UV light that exiting at about 45 
	As to claim 9, KRITCHMAN, BEASLEY and ESHED make obvious the system of claim 8.
KRITCHMAN and BEASLEY fail to make obvious wherein the surface of the enclosure comprises a transparent material. 
ESHED teaches wherein the surface of the enclosure comprises a transparent material (128 at ¶147). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of ESHED into the disclosure of modified KRITCHMAN for the benefit of UV light that exiting at about 45 degrees to the plane of build material resulting a relative intensity of light incident on surfaces of edges of the build part being increased and a relatively large portion of the incident light penetrating into construction material along the edges and is effective in polymerizing the material (as taught by ESHED at ¶148). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
8609204 teaches two light sources in Figure 2A
WO 0124988 (see discussion from 16/075,213's Non-Final Rejection mailed on 12/31/2020) teaches an infrared radiation source 5 (figs. 1 and 3; pg. 7, para. 3). The infrared radiation source 5 (light source) has two tube radiators 20 (set of light tubes), each having a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743